Title: From Thomas Jefferson to Josef Ignacio de Viar and Josef de Jaudenes, 14 July 1793
From: Jefferson, Thomas
To: Viar, José (Joseph) Ignacio de,Jaudenes, Joseph de



Gentlemen
Philadelphia July 14. 1793.

I have laid before the President your letters of the 11th. and 13th. instant. Your residence in the United States has given you an opportunity of becoming acquainted with the extreme freedom of the Press in those States. Considering it’s great importance to the public liberty, and the difficulty of subjecting it to very precise rules, the laws have thought it less mischievous to give greater scope to it’s freedom, than to the restraint of it. The President has therefore no authority to prevent publications of the nature of those you complain of in your favor of the 11th. I can only assure you that the Government of the United States has no part in them, and that all it’s expressions of respect towards his Catholic Majesty, public and private, have been as uniform, as their desire to cultivate his friendship has been sincere.
With respect to the letters I have had the honor of receiving from you for some time past, it must be candidly acknowledged that their complexion was thought remarkable, as to the matters they brought forward as well as the style of expressing them. A succession of complaints, some founded on small things taken up as great ones, some on suggestions contrary to our knowledge of things, yet treated as if true on very inconclusive evidence, and presented to view as rendering our peace very problematical, indicated a determination to find cause for breaking that peace. The President thought it was high time to come to an eclaircissement with your government directly, and has taken the measure of sending a Courier to Madrid for this purpose. This of course transfers all explanation of the past to another place. But the President is well pleased to hope from your letters of the 11th. and 13th. that all perhaps had not been meant which had been understood from your former Correspondence, and will be still more pleased to find these and all other difficulties between the two Countries settled in such a way as to ensure their future friendship. I beg you to accept assurances of my particular esteem, and of the real respect with which I have the honor to be, Gentlemen Your most obedient and most humble Servant.
